DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the visual appearance to guide the second system user" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted "the visual appearance to guide the second system user" with "a visual appearance to guide the second system user".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al [Jones] PGPUB 2015/0105878.
Referring to claim 1, Jones teaches the invention comprising:
a display configured to display  a progress list screen that lists progress information for each of a plurality of product production lines in a factory, the progress information of each production line being indicative of product production on the line [0059, 0063].
when a first system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a first screen displaying a predetermined one of a plurality of options in a first location in order to guide the first system user to more preferentially designate the predetermined option in comparison with other options, the plurality of options being necessary to check situations of the selected product production line [0007, 0048-0051, 0061 and 0063].
when a second system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a second screen displaying a plurality of options that are necessary to check situations of the selected product production line, the second screen being different from the first screen, and the predetermined one of the plurality of options being displayed in a second location different from the first location in the second screen [0007, 0048-0051, 0061 and 0063].
When a first system user selects one of the product production lines for which occurrence of an abnormality or delay has occurred, the predetermined one of the 
The visual appearance to guide the first system user to designate the predetermined option in the first screen attracts a gaze of the first system user more than the visual appearance to guide the second system user to designate the predetermined option in the second screen [0007, 0049 and 0091-0092].
In summary, Jones teaches a management system that allows users to view information based on their respective roles using their devices.  It is taught that the provided information can be used by the respective users to troubleshoot problems in production environments as one example.  The views presented to the different user roles can customized, reordered, highlighted, etc… in any manner to assist those users.  This provides a way to “discern between relevant information for their job role/task and unimportant data” [0007].
Referring to claim 2, Jones teaches authenticating users and their roles by requiring a login process [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 1-2 above.
Referring to claims 3-5, while Jones teaches the invention substantially as claimed above, it is not explicitly taught to update information to present the users both in real time and periodically wherein timestamps are provided with the respective information.  Additionally, Jones also does not teach centrally monitoring different factory locations wherein users can select which one(s) to monitor.  The examiner is taking official notice that real time and periodic monitoring are known in the art as is providing timestamps for the respective monitored information.  It would have been obvious by design choice to include both real time and periodic monitoring in the Jones teaching because both provides means to evaluate operation in the facilities monitored in the Jones reference.  In addition, providing timestamps also provides an additional level of detail so that the users know when the monitored values occurred which provides a better picture for technicians to troubleshoot issues for example.  Furthermore, the examiner is also taking official notice that allowing users to select between multiple facilities to monitor is also well known in the art and it would have been obvious by design choice to include in the Jones teaching because it allows for those facilities to be monitored from a central location in addition to on site.  
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue that 1) Jones only suggests one manner of visual emphasis, not providing visual emphasis and different locations 2) Jones only teaches visually distinguishing different items of the menu, not highlighting items of importance for each user 3) even if the first system user and a second system user have different organization roles, the visual appearance to guide the first system user to designate the predetermined option in the first 
In response to applicants first argument, Jones explicitly teaches both arranging and emphasizing information to the user based on their role [0007, 0049, 0092]
In response to applicants second argument, visually distinguishing items in a menu to provide “visual emphasis” is the same as highlighting items of importance.  With regards to the visual emphasis being directed based on importance for each user, the visual emphasis is provided by the role-based processor and is taught, for example, to provide the perspective of the maintenance technician or another user interested in the particular set of assets.  It is clear that the visual emphasis is provided to assist the user in identifying relevant information as Jones repeatedly states is his intention. 
In response to applicants third argument, Jones explicitly teaches that applying visual emphasis associated with the organizational role of the user and their particular perspective [0049].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/3/21